Citation Nr: 0617411	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1985.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The veteran 
received notice of the decision and timely filed a Notice of 
Disagreement (NOD) in March 2003.  In August 2003 he received 
a Statement of the Case (SOC), and thereafter in December 
2003, the veteran submitted a timely substantive appeal.  A 
Post-Decision Review Process hearing was held in May 2004, 
and in July and September 2004, the RO issued Supplemental 
Statements of the Case (SSOC).  

The Board remanded the matter in May 2005 for further 
development, to include obtaining certain military records, 
private hospital medical records and Social Security records.  
Pursuant to the Remand directive, in June 2005 the RO issued 
a letter informing the veteran of VA's statutory duties to 
notify and assist the veteran, and in March 2006 the RO 
provided an additional SSOC, which confirmed the denial of 
service connection.

The Board finds that the RO has completed the required 
development, and therefore, it may proceed with its review of 
the appeal.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran did not engage in combat with the enemy.

3.	There is medical evidence of a PTSD diagnosis, but the 
veteran's claimed in-service stressors have not been 
corroborated by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

In the Board's May 2005 Remand, it directed the RO to issue a 
letter to the veteran containing proper VCAA notice.  The 
enactment of this statute, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that the RO 
complied with the May 2005 Remand directive and that VA 
fulfilled its duties to the veteran under the VCAA.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 post-Remand letter and an October 2001 letter sent to 
the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate his claim.  
The RO thus complied with VCAA's notification requirements 
and the Remand directive.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id., at 484, 486.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The June 2005 and October 2001 letters from the RO satisfy 
these mandates.  The October 2001 letter informed the veteran 
about the type of evidence needed to support his service 
connection claim for PTSD, namely, proof of (1) an injury or 
disease that began in or was made worse by military service 
or an in-service event that caused an injury or disease; (2) 
a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease or event in service.  The June 2005 letter likewise 
conveyed that the veteran needed to offer evidence of (1) a 
current diagnosis of PTSD; (2) a relationship between the 
PTSD and an injury, disease or event in service; and (3) 
credible supporting evidence of an in-service stressor.  The 
October 2001 letter indicated that the veteran must submit a 
detailed description of the allegedly in-service stressful 
event, to include the exact, complete unit designation, dates 
of the incident to within seven days, the type and location 
of the incident, full names of casualties and other units 
involved.  It explained that if the veteran's description of 
the claimed stressor did not contain this amount of detail, 
then the incident could not be verified, and denial of the 
claim could result.  It also asked the veteran to provide 
information regarding combat related medals and commendations 
as well as newspaper accounts of the claimed stressor.  The 
June 2005 correspondence apprised the veteran that credible 
proof of an in-service stressor could be demonstrated through 
service records, evidence from other sources and evidence of 
behavioral changes.  It also advised the veteran that 
evidence to support his claim could include medical or other 
evidence showing that he currently suffers from persistent or 
recurrent symptoms of PTSD, as well as personal statements or 
statements from other people describing his physical or 
mental disability symptoms.  Both letters clearly disclosed 
VA's duty to obtain certain evidence, such as service medical 
records, employment records, or records from other Federal 
agencies, as well as its obligation to make reasonable 
efforts to attain private records, such as those from private 
doctors or hospitals, current or former employers, and State 
and local records, so long as the veteran provided consent 
and enough information to enable their attainment.  They also 
apprised the veteran that he carried the ultimate 
responsibility of ensuring that VA obtained private records 
not in the possession of the Federal government.  These 
correspondences notified the veteran of VA's duty to assist 
him by providing a medical examination or soliciting a 
medical opinion if necessary for the RO decision on his 
claim.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that the veteran received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (reversed on other grounds No. 05-
7157 (Fed. Cir.  Apr. 5, 2006)).   

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim but the RO failed to 
inform him about the type of evidence necessary to establish 
a disability rating or the effective date for the claimed 
disability.  Despite the inadequate notice provided to the 
veteran on these elements, however, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against the veteran's 
claim renders moot the issue of a proper disability rating 
and effective date.   

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the February 
2003 RO decision that is the subject of this appeal in its 
October 2001 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its June 2005 and October 2001 
letters, informed the veteran about VA's duty to help 
retrieve relevant records.  Additionally, the RO notified the 
veteran that VA would schedule a medical examination for him 
or obtain a medical opinion in connection with his claim 
should the RO deem it necessary to decide the claim.  

The Board notes that the veteran did not receive a VA 
examination or medical opinion for the purposes of assessing 
his PTSD claim.  Such an examination or opinion, however, is 
not necessary where, as here, service personnel records do 
not show combat and the alleged in-service stressors have not 
been verified, as explicated below.  With no such verified 
stressor, no additional development is required, to include a 
medical examination and/or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran has not indicated that he has or knows of any 
additional pertinent evidence, and in March 2005 the veteran 
conveyed that he did not have any additional pertinent 
evidence that could substantiate his claim.    

Based on the foregoing, the Board finds that the RO complied 
with the directives set forth in the May 2005 Remand order 
and that VA fulfilled its VCAA duties to notify and to assist 
the veteran.  Thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Service Connection for PTSD
A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272. 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is  unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Sizemore, 18 Vet. App. at 270; Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
accord Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that the Board is not bound to accept a veteran's 
uncorroborated account of his active service experiences or 
medical opinions based on those accounts).  Corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10. Vet. 
App. 307, 310-311 (1997).  In addition, any service 
department records must support, not contradict, the 
veteran's testimony regarding the non-combat stressor.  
Doran, 6 Vet. App. at 289.

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).    


III. Analysis
The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
as the record reflects no combat duty and does not contain 
credible supporting evidence that the claimed in-service 
stressors actually occurred.

a. Service Record
As a preliminary matter, the Board acknowledges that the RO 
attempted to acquire all of the veteran's service records 
through contacting the National Personnel Records Management 
Center (NPRC), pursuant to the May 2005 Remand directive.  
See Stegall, 11 Vet. App. at 271.      

The veteran had active duty from April 1979 to September 
1985, after the Vietnam Era and before the Persian Gulf War.  
His service records are negative of any evidence establishing 
that he was diagnosed with or exhibited signs of PTSD, 
engaged in combat with the enemy, or experienced an in-
service stressor.  

An April 1979 Preliminary Physical Review Report discloses 
that the veteran had never received treatment for any mental 
condition.  The April 1979 Report of Medical History and 
accompanying Report of Medical Examination for Enlistment 
(collectively, Enlistment Report) contain similar results: a 
normal psychiatric clinical evaluation, a report of good 
health by the veteran, and no recorded history of mental 
problems.  A May 1979 Report of Medical Examination likewise 
confirms a normal clinical psychiatric evaluation, and in the 
accompanying Report of Medical History, the veteran reported 
that he was in good health with no history of mental illness.

The veteran's January 1983 Report of Medical History and 
Report of Medical Examination similarly reveal the veteran's 
attestation to "very good" health, no reported history of 
psychiatric problems, and a normal clinical evaluation.  In 
addition, a May 1983 Chronological Record of Medical Care 
contains a notation indicating that the veteran possessed no 
disqualifying factors and, as such, that he was qualified for 
World Wide duty.

Additionally, the veteran's DD 214 Certificate of Release or 
Discharge from Active Duty reflects no combat activity, and 
lists his primary title as electrical power production 
specialist for his entire tenure of service.  None of the 
decorations the veteran received, to include the Air Force 
Good Conduct Medal, Small Arms Expert Marksmanship Ribbon, 
Air Force Overseas Service Ribbon-Short with One Oak Leaf 
Cluster, Air Force Training Ribbon, and Air Force Longevity 
Service Award Ribbon, denotes combat service.  See 71 Fed. 
Reg. 17276-17334 (Apr. 6, 2006) (describing criteria for 
award of decorations, medals, ribbons and similar devices).  

b. Post-Service Record
The Board notes that the RO complied with the Remand Order to 
obtain the appropriate medical reports from specified 
hospitals, to include Charter Hospital, Canyon Springs 
Hospital, and Manor West Hospital, as well as Social Security 
records.  See Stegall, 11 Vet. App. at 271.    

The veteran's post-service medical records display a 
prolonged history of mental disorders and history of drug 
addiction, which span from July 1989 to January 2006.  In 
July 1989 the veteran voluntarily admitted himself to Manor 
West Hospital, and records from this treatment indicate a 
diagnosis of atypical depression and disclose the veteran's 
account of military service, which did not reference any 
combat or in-service stressful events.  Manor West records 
also reveal that the veteran received provisional diagnoses 
of schizoid personality disorder and paranoid personality 
disorder in August 1989.  Personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  Further, primary drug 
or alcohol dependence is not a disease for VA compensation 
purposes.  38 C.F.R. § 3.301 (2005).  

Medical reports from 1991, 1997, 1998, 2001, 2004 and 2006 
confirm the veteran's diagnoses of schizophrenia or 
schizoaffective disorder, paranoid type and bipolar disorder, 
and some note a reported history of PTSD.  These medical 
records also disclose that the veteran has consistently 
attested to experiencing visual and auditory hallucinations 
as well as past drug use.  The records reveal that the 
veteran's mental health problems have required multiple 
hospitalizations, medications and treatment.    

With respect to a PTSD diagnosis, one private medical report 
from Riverside County Department of Mental Health, dated 
November 2001, lists PTSD among the veteran's diagnoses, 
although it does not provide an analysis of this conclusion, 
and the notations accompanying this diagnosis discuss the 
veteran's complaints of a dream about walking through mine 
fields for 30 days.  A January 2006 VA medical record notes 
the veteran's statement that he was diagnosed with PTSD 
following recurrent nightmares or flashbacks about a security 
lockdown at his Air Force base in Egypt.  This medical record 
also reflects the treating physician's opinion that the 
veteran meets the criteria for a diagnosis of severe and 
persistent mental illness, to include, but not limited to, 
schizophrenia, bipolar disorder, major affective disorder or 
severe post traumatic stress disorder.  

Current PTSD Diagnosis
The Board finds that the competent evidence is conflicting as 
to whether the veteran has PTSD.  The post-service medical 
record is replete with diagnoses of schizoaffective disorder, 
schizophrenia, bipolar disease and depression with auditory 
hallucinations and paranoid tendencies.  In contrast, the 
record is relatively silent with respect to PTSD and reveals 
a single notation from a November 2001 private medical report 
that appears to indicate a PTSD diagnosis.  The treating 
doctor who made this notation, however, seems to have 
diagnosed the veteran based solely on his uncorroborated, 
reported history or dreams, and he did not provide any in 
depth analysis explaining his conclusion, which could render 
the diagnosis inadequate pursuant to 38 C.F.R. § 4.125(a).  
Additionally, other medical reports that do reference PTSD do 
so in the context of transcribing the patient history rather 
than providing an affirmative diagnosis.  

On the other hand, the January 2006 VA medical report 
includes a notation indicating that a diagnosis of PTSD, as 
the physician reported that the veteran met the criteria for 
diagnosis of certain mental illnesses, to include severe 
post-traumatic stress disorder.  Thus, there is competent 
evidence of a current diagnosis of PTSD.  The primary 
impediment to a grant of service connection in this case is 
the absence of a verified in-service stressor upon which a 
diagnosis of PTSD was based.  

In-Service Stressor
The Board finds that the evidence of record demonstrates that 
the veteran did not engage in combat with the enemy and 
further does not contain credible supporting evidence that a 
claimed in-service stressor occurred.

Egypt  
The Board notes the veteran's contention that an alleged in-
service stressor occurred during a tour of duty in Egypt in 
the fall of 1981, but the evidence and lack of evidence of 
record make it unclear whether the veteran actually served in 
Egypt.  In a December 2005 correspondence, the veteran 
asserted that he served there "and was taken in like a 
hostage but not under threat, just stay at our bunkalow 
without work and there was lots of land mines."  In his 
December 2003 substantive appeal, the veteran claimed that he 
had PTSD "because of the TDY temporary duty assignment 
secret mission on Oct. 1986.  I went to Egypt and they had 
land mines and we had to watch our steps carefully so we 
won't detonate any. [A]lso Anwar El-Sadat was assassinated on 
Oct 6, 1981 and they (Egyptians) closed down the base and we 
were scared that they were going to make us hostages."  He 
consistently has maintained that he served in Egypt at the 
time of Anwar Sadat's October 1981 assassination, and during 
the May 2004 hearing, the veteran testified that after the 
assassination, "they closed down the base, and we were on 
land mines and we had to walk in each other's places, shoe 
prints, so we wouldn't step on any land mines when we were 
out there on our job . . . . They closed down the base and 
they said they were going to take our lives and we were 
fearful for our lives."  In September and November 2004 
correspondences, the veteran reiterated this account.    

Additionally, the veteran submitted a photocopy of a postcard 
directed to his family from him, postmarked November 1981, in 
which he references this alleged tour of duty.  The postmark, 
however, does not confirm the card's origin.  Moreover, the 
veteran's service records do not reflect any service in 
Egypt.  Pursuant to the March 2005 Remand directive, the RO 
attempted to acquire all service personnel records from the 
NPRC, however, in its March 2006 SSOC, the RO indicated that 
the veteran's records, other than those containing a job 
description, were not available.  Accordingly, despite the 
RO's attempt to develop this issue, it remains uncertain 
whether the veteran served in Egypt.

Assuming that the veteran did serve in Egypt as claimed, 
however, the Board finds that he has not demonstrated by 
credible supporting evidence that an in-service stressor 
occurred during that time or at any other point during 
service.  The veteran has neither alleged nor demonstrated 
that he engaged in combat with the enemy.  In fact, he was 
not on active duty during a recognized period of war.  See 
38 C.F.R. § 3.2 (2005).  Therefore, his own attestations 
alone cannot support a finding of an in-service stressor.  
Sizemore, 18 Vet. App. at 270.  In order to succeed on this 
element of his PTSD claim, therefore, the veteran must offer 
evidence that verifies his testimony or statements of an in-
service stressor.  The RO explicitly informed the veteran in 
its October 2001 letter about the necessity of providing a 
detailed description of the stressor, including the exact, 
complete unit designation, dates of the incident to within 
seven days, the type and location of the incident, full names 
of casualties and other units involved, combat related medals 
and commendations as well as newspaper accounts of the 
claimed stressor.  The record contains no such supporting 
evidence and no corroborating official records, buddy 
statements or other proof of the alleged stressor.  
Accordingly, the preponderance of the evidence weighs against 
the veteran's claimed in-service stressor in Egypt.

Ascension Island
The veteran claims that he also experienced an in-service 
stressor as a result of his tour of duty on Ascension Island.  
In his December 2003 substantive appeal, the veteran claimed 
that he saw a missile aiming for the Falkland Islands and 
that it disturbed him.  Although the veteran's service record 
bears no indication of such a tour, the record does contain a 
copy of a September 1982 letter expressing appreciation for 
assistance to the Ascension Auxiliary Airfield during the 
Falklands Operation, signed by a United States Air Force 
Commander based in Ascension, which named the veteran as a 
member of the team who assisted in the operation.  Thus, 
despite the absence of a military record of this tour, there 
is evidence of record that supports the veteran's claim that 
he served in Ascension.  

Notwithstanding this determination, however, the Board finds 
no evidence in the record indicating that an in-service 
stressor occurred there.  In a February 2002 statement, the 
veteran alleged that in Ascension he "observed innocent 
civilians being hit by missiles [and] killed.  We were also 
worried about being hit ourselves," but at his May 2004 
hearing, the veteran himself admitted that "there wasn't any 
hostile activity on the island but I did see missiles go off 
on the island itself when they had a war against the British, 
when we were supporting the British Royal Air Force."  By 
the veteran's own account, no "hostile activity" occurred 
on Ascension.  Further, as noted above, the veteran did not 
have active duty during a recognized period of war.  
38 C.F.R. § 3.2.  Because the veteran did not have combat 
duty, the Board may not accept his account, in and of itself, 
of any alleged stressor.  Sizemore, 18 Vet. App. at 270.  
Instead, the veteran must provide verifying evidence of the 
claimed in-service stressor.  Id.  

The record does not corroborate the veteran's contention of a 
stressor in Ascension, as his service record is silent on 
this tour of duty and the September 1982 letter of 
appreciation references only the veteran's team's work of 
"set[ting] up housing quickly and with style."  Moreover, 
the only stressor information provided by the veteran is a 
self-report of witnessing the firing of missiles from the 
island in support of the British Royal Air Force.  The 
veteran's statement is vague, without details such as dates, 
names or other particulars.  Without any specific 
corroborating evidence of an alleged stressor, the Board 
concludes that the veteran has failed to verify that he 
experienced an in-service stressor at Ascension.  
Accordingly, the preponderance of the evidence weighs against 
this aspect of the veteran's claim.


IV. Conclusion 
For the reasons set forth above, the Board finds that the 
veteran did not have combat duty and the preponderance of the 
evidence is against a finding that any of the alleged in-
service stressors occurred.  As the preponderance of the 
evidence is against his claim for service connection for 
PTSD, the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for PTSD is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


